Citation Nr: 0507945	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an evaluation in excess of 10 percent 
prior to June 24, 2004, and in excess of 30 percent on and 
after June 24, 2004, for residuals of a right shoulder 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 29, 1988 to May 3, 
1993, and from July 9, 1996 to July 8, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The RO granted service connection for degenerative disc 
disease of the lumbar spine and evaluated it as 20 percent 
disabling effective July 9, 2000, the day following the date 
of separation from active service.  

The RO also denied a claim for an increased (compensable) 
evaluation for residuals of a right shoulder injury.  

As to the lumbar spine claim, the veteran appeals the RO's 
initial ratings following an original award of service 
connection in October 2000.  Consequently, the rating of the 
lumbar spine claim on appeal is not the result of a claim for 
an "increased" entitlement, but rather one involving the 
propriety of the original evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In November 2002, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO 
(Travel Board hearing).  A transcript of this hearing is 
associated with the claims file.  




The case was most recently before the Board in August 2003, 
at which time it was remanded for further development and 
adjudicative action.  

In August 2004 the RO affirmed the previous denial of 
entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disorder.  The RO also granted an 
increased (compensable) evaluation of 10 percent for 
residuals of a right shoulder injury, effective from July 9, 
2000, and a 30 percent evaluation effective from June 24, 
2004 (date of VA examination).  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims on appeal, 
obtained all relevant and available evidence identified by 
him, and provided him full, complete and appropriate VA 
medical examinations, all in an effort to assist him in 
substantiating his claims on appeal.  

2.  The objective evidence demonstrates complaints of lumbar 
spine pain and impairment, including pain on walking and 
extended standing, without objective evidence of muscle 
spasm, loss of lateral spine motion, severe lumbosacral 
strain, severe intervertebral disc disease or severe 
limitation of motion, or incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; current low back diagnosis is 
history of injury of the low back.  

3.  The objective evidence demonstrates complaints of right 
shoulder pain and impairment, including limitation of motion 
with pain in abduction to 60 degrees, without current 
diagnosis on repeated VA physical and X-ray examinations.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 
5295, 5243 (as in effect prior to and subsequent to September 
26, 2003) (2002-2004).  

2.  The criteria for an evaluation in excess of 10 percent, 
prior to June 24, 2004, and in excess of 30 percent on and 
after June 24, 2004, for residuals of a right shoulder 
disorder, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5201 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Increased Ratings - General

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.




A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In a claim for a greater original rating after an initial 
award of service connection-as is the case with the 
veteran's lumbar spine claim on appeal-all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". See 38 
C.F.R. § 4.6.  

The use of descriptive terminology such as "mild" by medical 
examiners, although relevant, is not dispositive of an issue. 
All evidence must be evaluated. See 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

Such functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40 (2004).

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability, 
disturbance of locomotion, interference with standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  



It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

All benefit of the doubt will be resolved in the appellant's 
favor. 38 C.F.R. § 4.3 (2004).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004).  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (2004).

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


Spinal Disorders

Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 20 percent rating 
for moderate disability, with recurring attacks.

A 40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief." 38 C.F.R. 
§ 4.71a, Code 5293 (2002).


Under Code 5295, pertaining to lumbosacral strain, a 20 
percent rating may be assigned when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.

A 40 percent rating is assignable for severe lumbosacral 
strain, "with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion." 38 C.F.R. § 4.71a, Code 5295.

Under Code 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. 

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is applied for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003.

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion. The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion. 38 C.F.R. § 4.71a.

Revised Rating Criteria for Intervertebral Disc Syndrome 
Effective September 22, 2002

Under the revisions to Code 5193, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.


With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).





Revised Rating Criteria for Diseases and Injuries of the 
Spine Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine: 

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar spine;

40% 	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine

20% 	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis


10% 	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.

"Normal" forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  


Right Shoulder Disability

The veteran's service-connected right (major extremity) 
shoulder disorder is rated as 10 percent disabling from July 
9, 2000 (day after separation from service) to June 23, 2004 
(date prior to VA examination), based on Diagnostic Codes 
5003 and 5201, and 30 percent disabling thereafter pursuant 
to Diagnostic Code 5201.  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis substantiated by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5201).  However, when the limitation of 
motion of the specific joint or joints involved warrants a 
noncompensable evaluation, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by the limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5003.  

Diagnostic Code 5201 addresses limitation of motion with 
respect to the shoulder.  The criteria differ depending on 
whether the extremity at issue is major or minor. As the 
veteran's right arm is dominant, so only the criteria for the 
major upper extremity are for consideration.  

Under Diagnostic Code 5201, an evaluation of 20 percent is 
warranted for limitation of motion of either extremity at 
shoulder level.  An evaluation of 30 percent applies where 
motion of the arm is limited to midway between side and 
should level.  

An evaluation of 40 percent applies where the evidence shows 
limitation of the major extremity to 25 degrees from the 
side.  No higher evaluation is available under this 
Diagnostic Code with respect to the major extremity.  

Diagnostic Code 5203 provides that, with regard to the major 
extremity, a 20 percent evaluation is assignable for nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  Diagnostic Code 5203 
also provides that, otherwise, the disability should be 
evaluated based on impairment of function of contiguous 
joint. 38 C.F.R. § 4.71a, DC 5203.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claims on appeal, 
and that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in their 
dispositions.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claims in July 2000.  The 
RO issued notice to him of VA's duty to assist and other VCAA 
responsibilities in a letter dated in March 2004.  While this 
was after the initial grant of service connection for a back 
disorder in October 2000 and the October 2000 denial of a 
claim for an increased (compensable) evaluation for a right 
shoulder disorder, these claims were reconsidered on a de 
novo basis in the August 2004 supplemental statement of the 
case and RO rating decisions.  As such, the timing of the 
VCAA notice comports with the CAVC's holding in Pelegrini, 
supra. 

The substance of the notice is satisfactory as well.  
Specifically, the August 2004 VCAA letter advised the veteran 
of his need to identify or submit evidence, primarily medical 
opinion evidence, of an increase in severity of symptoms 
associated with his low back and right shoulder disorders.  
This notice also informed him that VA would attempt to obtain 
any evidence that he identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claims on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided him with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran has not identified any additional VA treatment 
other than those records already obtained, and as for private 
treatment, records have been received regarding what little 
occasional treatment he has received pertinent to the claims 
on appeal.  Additionally, consistent with the duty to assist, 
the RO scheduled the veteran for VA joints examinations in 
October 2000, May 2001, and June 2004.  

Once all of the above was completed, the RO in denied the 
claim for an initial evaluation in excess of 20 percent for 
the low back disability, and assigned an increased 
(compensable) evaluation of 10 percent for the right shoulder 
disability, effective from July 9, 2000 (day following the 
date of separation from service) and the RO also granted an 
increased 30 percent evaluation effective from June 24, 2004 
(date of VA examination).  

The March 2004 VCAA letter and prior RO decisions, statement 
of the case, and supplemental statements of the case, advised 
the veteran of the evidence considered and the reasons and 
bases for the denial of his claims on appeal.  The August 
2004 supplemental statement of the case advised the veteran 
of all appropriate regulations, including a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of all VA examinations.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the August 2004 supplemental statement of the case.  As 
such, VA has obtained all relevant records in support of his 
claim, and no further notification or development action is 
indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA requires no additional development, and the claims may 
be decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claims on 
appeal.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claims that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claims on appeal, entitlement to an initial 
evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine, and entitlement to an evaluation 
in excess of 10 percent prior to, and 30 percent from, June 
24, 2004, for residuals of a right shoulder injury, has been 
completed within VCAA.  


Lumbar Spine Disability

The evidence of record is conflicting, but even with 
application of the benefit of the doubt in the veteran's 
favor, the criteria for more than an initial 20 percent 
rating for degenerative disc disease are not met, under all 
applicable laws and regulations.  

VA joints examinations of May 2001 and June 2004 show 
complaints of low back pain, including pain on extended 
walking and standing, as well as occasional muscle spasm and 
sleep difficulty.  However, objective findings were limited, 
no muscle atrophy or muscle spasm was found, and X-ray 
findings were negative.  Moreover, the only diagnosis was 
history of low back injury.  

To the contrary, private medical records of February 2001 
include the diagnosis of chronic lumbar sprain, with left 
sciatic neuritis and L5 disc herniation.  The veteran denied 
any ongoing treatment.  Additionally, VA outpatient treatment 
records include a November 2000 computerized tomography (CT) 
scan showing a disc bulging to the left at L4-5, and possible 
disc herniation into the neural foramen on the left side.  
There was also a possible disc herniation at L5-S1.  The 
treating VA physician recommended that the veteran undergo 
magnetic resonance imaging (MRI) for further evaluation.  An 
October 2001 MRI revealed a left paramedian herniation at L4-
5 with significant impingement.  VA treatment records show 
occasional treatment for complaints of low back pain.  

However, March 2001 X-ray studies of the lumbar spine, as 
with other X-rays on VA examination in June 2004, remain 
negative for any significant low back pathology.  Similarly, 
repeated VA neurologic examinations have remained negative.  

VA examinations of May 2001 and June 2004 demonstrate normal 
lumbar lordosis, symmetrical pelvis and no scoliosis, with no 
muscle spasm and good muscle tone, without any evidence of 
atrophy or skin abnormality.  Active range of motion of the 
lumbar spine is to 20 degrees of extension and passive range 
is to 30 degrees with complaint of pain between 20 and 30 
degrees.  Flexion is actively to 45 degrees without any pain 
and passively flexion is to 70 degrees with complaint of pain 
between 45 and 70 degrees.  Right and left lateral flexion is 
actively to 10 degrees and passively to 20 degrees with 
complaint of pain between 10 and 20 degrees, with right and 
left lateral rotation actively to 15 degrees, and passively 
to 25 degrees, with complaint of pain between 15 and 25 
degrees.  




The Board initially notes that subjective complaints of pain, 
as with limitation of motion, must be objectively confirmed 
by clinical findings, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a 
Diagnostic Code 5003.  

Although the veteran's complaints of low back pain are not 
supported by objective evidence on repeated VA examinations 
in May 2001 and June 2004-at which times no current 
diagnoses were given-the Board notes that the private 
medical evidence shows a current diagnosis of low back 
sprain, and VA MRI and CT scan findings demonstrate a left 
paramedian herniation of the L4-5 disc, with significant 
impingement.  Accordingly, the veteran's complaints of pain 
and demonstrated limitation of motion of the lumbar spine are 
evaluated with an eye to these diagnoses, regardless of 
confirmation on repeated VA examinations.  

After a thorough review of the evidence of record, 
particularly that which is medical, the Board agrees with the 
RO's denial of the claim of entitlement to an initial 
evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine, under the former and revised 
criteria.  

The medical evidence of record dated prior to September 2002 
shows that the lumbar spine disability does not warrant an 
evaluation in excess of 20 percent under the former criteria 
at Diagnostic Code 5293.  Specifically, while the veteran 
reported such severe back pain as to interfere with his 
employment, repeated VA examinations in May 2001 and June 
2004 showed no muscle atrophy or spasm and no objectively 
demonstrated symptoms compatible with sciatic neuropathy or 
demonstrable muscle spasm, or other neurologic findings.  

Rather, the veteran admits to not taking his medications due 
to stomach upset, and the record does not indicate that he 
sought medical advise in this regard.  With no showing of any 
muscle spasm, sciatic neuropathy, absent ankle jerk or 
neurologic findings, including on repeated VA examinations, 
the criteria for an evaluation in excess of 20 percent are 
not met under the former criteria at Diagnostic Code 5293.  

Similarly, the criteria for an evaluation in excess of 20 
percent are not met under the former Diagnostic Code 5295.  
As noted above, the evidence shows no muscle spasm, loss of 
lateral motion, or abnormal mobility on either VA or private 
examination.  Only the private evidence includes any 
diagnosis-lumbar strain, and that evidence does not include 
clinical findings.  

Similarly, the criteria for an evaluation in excess of 20 
percent are not met under the former Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, as not more than 
moderate limitation of motion or what is contemplated in the 
current 20 percent is shown.  Limitation of motion on VA 
examination in May 2001 is less than severe, with nearly 
normal extension.  With only occasional treatment and only 
subjective complaints of pain, with limited objective 
findings, the claim must fail as against the weight of the 
clinical evidence of record for this period of the appeal.

The criteria for an evaluation in excess of 20 percent are 
not met under the revised criteria as well at Diagnostic 
Codes 5235 to 5243.  The veteran is not objectively shown to 
have had any incapacitating episodes of more than 2 weeks 
duration in the past 12 months.  

Most recent VA examination of June 2004 demonstrates a range 
of motion in flexion was to 70 degrees, with pain from 45 to 
70 (95 degrees being full), extension to 30 degrees, with 
pain from 20 to 30 degrees (35 degrees is full), and right 
and left lateral flexion to 20 degrees, with pain from 10 to 
20 degrees (40 degrees being full) and 25 degrees of lateral 
rotation, with pain after 15 degrees (with 35 being full).  
These findings fall short of the criteria for more than the 
existing 20 percent evaluation, and certainly warrant the 
denial of a claim.  

The objective evidence of record fails to support any finding 
of additional functional loss during flare-ups, and there is 
no objective evidence of any additional limitation of motion 
by fatigue, weakness or lack of endurance following 
repetitive movement, and no objective evidence of muscle 
spasm, weakness of tenderness.  Repeated VA neurologic 
testing has been negative for any evidence of sensory or 
motor impairment.  

The minimal nature of the findings shown on repeated VA 
examinations, lack of any demonstrated-documented-
incapacitating episodes, and limited VA treatment, the 
demonstrated low back symptoms clearly do not exceed the 
criteria for a 20 percent rating, as recurring attacks with 
only intermittent relief and disability that is best 
described as "severe," are not shown. Additionally, the 
veteran is not objectively shown to have had any totally 
incapacitating episodes, and so the criteria for the current 
evaluation are questionably met.  Indeed the veteran is shown 
to be able to work, without marked interference.  Thus, a 
rating in excess of 20 percent is not warranted under either 
the former or revised criteria at Diagnostic Code 5293.  

The VA's General Counsel has determined that intervertebral 
disc syndrome (IDS) involves loss of range of motion. 
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293. See 
VAOPGCPREC 36-97.

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than moderate IDS, with complaints of pain not wholly 
shown on examination, which do not exceed that which is 
contemplated by IDS with recurring attacks for all periods of 
the appeal.  No flare-ups or recurring attacks are 
demonstrated.  Additionally, even when considering the 
veteran's complaints of pain, the preponderance of the 
evidence is against a finding of more than moderate IDS.  
Findings on repeated VA examination are nonsupportive to 
warrant an evaluation in excess of the current 20 percent 
rating.

Of course, in finding so, the Board has not applied the 
revised criteria for rating IDS prior to their effective 
date.  DeSousa v. Gober, 10 Vet. App. 461 (1997); McCay v. 
Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F. 3d. 1577 
(Fed. Cir. 1997). In view of the foregoing discussion, it is 
clear that the Board finds no basis for a "staged" rating 
under Fenderson, supra.


Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for spondylolisthesis with 
spondylosis at L5-S1, with fusion. See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Right Shoulder Disability

The evidence of record, including private medical evidence 
and repeated VA examinations of October 200, May 2001 and 
June 2004, show no right shoulder diagnosis, but, rather, a 
history of a right should injury with subjective complaint of 
pain on motion and palpation near the anterior part, without 
ongoing VA or private treatment, and with no objective 
evidence of current pathology or diagnosis.  Although the 
veteran reports right shoulder pain and impairment, including 
weakness on extended use, diagnoses were history of right 
shoulder injury.  X-rays studies were all normal. 

The private medical evidence is silent as to any treatment, 
diagnosis or right shoulder complaint.  

The VA examinations of October 2000 and May 2001 demonstrate 
both shoulders to be symmetrical and level, with normal 
contour and atrophy of muscles, and no deformity.  Range of 
motion of the right shoulder included abduction to 160 
degrees passively, with complaint of pain from 40 to 80 
degrees actively, forward flexion to 100 degrees without pain 
both actively and passively, and external rotation to 60 
degrees without any pain.  Internal rotation was to 80 
degrees with pain in the anterior part of the shoulder.  
Neurologic testing was negative.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 38 
C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).  

The findings on VA examinations of October 2000 and May 2001 
(all evidence prior to VA examination in June 2004) show that 
the right shoulder disability warrants no more than a 10 
percent rating, assuming the existence of arthritis of the 
right shoulder, with complaints of pain in the joint.  The 
veteran demonstrates motion of the right shoulder which is 
above the shoulder level, and, accordingly, does not meet the 
criteria for a 20 percent rating under Diagnostic Code 5201.  
With no other pathology shown, including dislocation or 
malunion of the shoulder joint, no basis exists for an 
evaluation in excess of 10 percent prior to June 24, 2004.  

The Board also finds that the criteria for an evaluation in 
excess of 30 percent are not met, from June 24, 2004.  

On most recent VA examination in June 2004, the veteran is 
shown to have greater limitation of motion of the right 
shoulder, although, once again, no diagnosis is given and no 
findings are found on X-ray studies.  Neurological testing 
was again negative.  Active range of motion of the right 
shoulder revealed abduction to 60 degrees, forward flexion to 
45 degrees, external rotation to 30 degrees, and internal 
rotation to 75 degrees, without complaint of pain.  Passive 
range of motion included abduction to 170 degrees but with 
complaint of pain from 60 to 150 degrees.  Passive external 
rotation was to 60 degrees with pain, internal rotation was 
to 90 degrees with pain.  Power against resistance was good 
and measured 4+/5.  

The above findings suggest greater complaint of pain or 
limitation of motion due to pain, including painful abduction 
to 60 degrees-half way between the criteria for a 20 percent 
rating and a 30 percent rating under Diagnostic Code 5201, 
for limitation of motion "below the shoulder level," and 
"midway between the side and shoulder level."  With 
application of 4.7, the Board agrees with the action of the 
RO in assigning a 30 percent rating, effective from the date 
of the VA examination on June 24, 2004.  However, the 
evidence does not support an evaluation in excess of 30 
percent as greater limitation of motion is not shown to 
include limitation to 25 degrees from side.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent, prior to June 24, 2004, 
and in excess of 30 percent on and after June 24, 2004, for 
residuals of a right shoulder injury.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The Board has considered whether referral of the claims on 
appeal for consideration of an extraschedular evaluation are 
warranted under 38 C.F.R. § 3.321(b)(1) (2004). The RO 
concluded that such a referral should not be made.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  

Referral for extraschedular evaluation is based on a finding 
that the disability at issue presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2004).  

As noted throughout, current low back and right shoulder 
diagnoses are not shown on repeated VA examinations, the 
veteran receives only very occasional treatment, if at all, 
and no ongoing therapy or hospitalizations are demonstrated 
by the objective clinical evidence of record.  While an 
August 2002 medical statement shows some impairment at work, 
the initial 20 percent rating for the veteran's low back 
disorder, as with the 10 percent rating prior to June 24, 
2004 and 30 percent rating thereafter for his right shoulder 
injury residuals, contemplates such impairment, and the 
medical evidence does not show any such impairment is 
"marked."  The schedular ratings granted in this decision 
take industrial impairment into account.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 
4.10.  

The industrial impairment arising from the veteran's low back 
and right shoulder disabilities are not exceptional or 
unusual, and does not fall outside that contemplated by 
regular schedular standards.  Additionally, the Board notes 
that neither disability has been shown to require any 
hospitalizations, and certainly not frequent 
hospitalizations.  

Accordingly, the Board finds that the criteria for referral 
of either of the claims on appeal regarding the low back or 
right shoulder disability for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Shipwash v. Brown, 8 Vet App 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.  

Entitlement to an evaluation in excess of 10 percent prior to 
June 24, 2004, and in excess of 30 percent on and after June 
24, 2004, for residuals of a right shoulder injury, is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


